Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a flow chart for “a method of providing a cloaking apparatus” including steps of  “disposing the compensation unit in a second space surrounding part of a first space including the target object”,  “disposing the cloaking shell configured to surround part of the compensation unit”,  “a characteristic of the second meta-material is calculated based on a space-time meta-material analysis based on the General Theory of the Relativity” , “the transformation of the physical space into the virtual space is obtained using covariant Maxwell's equations based on the General Theory of Relativity”, and “using a coordinate transformation equation according to a spatial topology of the first space and the cloaking shell” 
in claim 1 must be shown.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Reasons for Allowance
Claims 1-10 are currently allowed.
The following is a statement of reasons for the indication of allowable subject matter:
	The closet prior art,  Lai et al (A complementary media invisibility cloak …”), discloses a cloaking apparatus for cloaking a target object using meta-material, comprising a compensation unit disposed in a second space surrounding part of a first space including the target object/space from the first space wherein an empty space of a physical space corresponding to the first space to be hidden with the target object is transformed into a virtual space that has a point the empty space of the physical space is transformed thereto, so that the empty space of the physical space is hidden from external electromagnetic waves, and wherein the transformation of the physical space into the virtual space is obtained using covariant Maxwell's equations based on the General Theory of Relativity, and using a coordinate transformation equation according to a spatial topology of the first space and the cloaking shell as defined in claims 1 and 7.
	Claims 2-6 and 8-10 are allowed because they depend on the allowed claims 1 and 7 respectively.
						Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
	A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
						Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is trinh.dinh@uspto.gov. The examiner can normally be reached at 9am-5pm on Monday & Thursday & Friday.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
June 08, 2022

/TRINH V DINH/for Trinh V Dinh, Patent Examiner of Art Unit 2845